Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 28, 2016

                                        No. 04-16-00657-CV

                                 EX PARTE JOSEPH OLIVER,

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-07718
                             Honorable Peter A. Sakai, Judge Presiding


                                          ORDER

        To date, appellant, the Texas Attorney General’s Medicaid Fraud Control Unit, has failed
to pay the applicable filing fee in this appeal. Texas Rule of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We, therefore, ORDER appellant, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that it is
excused by statute or these rules from paying the filing fee. If appellant fails to respond within
the time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court